688 So. 2d 403 (1997)
Eileen M. BRAKE, Appellant,
v.
Eve E. MURPHY, et al., Appellees.
No. 96-1881.
District Court of Appeal of Florida, Third District.
February 12, 1997.
Rehearing Denied March 12, 1997.
Robert M. Brake, Coral Gables, for appellant.
Richard T. Kozek, Jr., Miami, for appellees.
Before SCHWARTZ, C.J., and GERSTEN and GREEN, JJ.
*404 PER CURIAM.
We dispose of the several orders now on appeal in this interminable litigation as follows: (1) The order awarding attorney's fees for services performed in securing the judgment which has since been reversed in Brake v. Murphy, 687 So. 2d 842 (Fla. 3d DCA 1996), is necessarily likewise reversed. (2) The order denying Rule 1.540 relief is affirmed. (3) The attempted review of a nonappealable order denying a motion for a more definite statement is dismissed. (4) The sua sponte order purporting to partially deprive Mrs. Brake of her share in the estate is reversed as both procedurally and substantively unauthorized.
Affirmed in part, reversed in part, dismissed in part.